EHRLICH, Justice,
specially concurring.
I concur in the majority opinion only because, in the absence of a petition for review, this Court cannot modify the referee’s report and recommendation without requiring additional briefing or oral argument. Fla.Bar Integr.Rule, art. XI, Rule 11.09(3)(f).
In light of the referee’s finding that no client was permanently harmed by respondent’s negligence and that the conduct giving rise to this proceeding was contemporaneous with that which resulted in the earlier private reprimand, I feel a three-month suspension is much too harsh.
OVERTON, J., concurs.